DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 19 contains the trademark/trade name Kevlar®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the para-aramid material and, accordingly, the identification/description is indefinite.
Claim 19 presents the limitation “a second component connected to a first side”. This limitation is considered to be unclear due to the fact that a first side (of the first component) has already been presented in the claim. Therefore it is unclear as to if these two first sides are different first sides or the same first side of the first component. For the purpose of examination, Examiner will interpret these limitations as being the same first side. 
Claim 20 is rejected under 35 U.S.C. 112(b) as being dependent on a rejected claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 9-11, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sterling (US 2004/0054311 A1).
In regards to claim 1, Sterling discloses a frame (frame of 1; see [0075]; see figure 1) in an orthopedic device (1; see [0075]; see figure 1), comprising: 
a first component (10; see [0075]; see figure 1) made from a structural material (see [0092] in reference to thigh engaging member may be constructed of metals), the first component defining first (inner portion of 10; see [0075]; see figure 1) and second sides (anterior portion of 10; see figure 1) and a concave cross-section (see [0088] in reference to 72,73,74 being of a shape that matches the inner width dimensions of the thigh engaging member 10; thus as seen in figure 3, 72 is seen to be convex, and would correspond to a concave inner width to match, thus 10 is construed to have a concave cross section at 11, 12, and 13); and 
a second component (72; see [0088]; see figure 3) connected to the first component (10; see [0088]; see figure 3) and having a different material composition (see [0089]) from the first component (10).
In regards to claim 3, Sterling discloses the invention as discussed above.
Sterling further discloses wherein the second component (72) is constructed from a non-metal material (see [0089]). 
In regards to claim 4, Sterling discloses the invention as discussed above.
Sterling further discloses wherein the first side (inner portion of 12) of the first component (10) defines flanged edge portions (31 and 51; see [0067]; see figure 1; 31 and 51 being connected to the inner portion of 10 is construed to be the first side defining flanged edge portions), the concave cross-section including a concave portion (12; see [0061]; see figure 1 that 12 is a concave portion which includes the cross section) between the flanged edge portions (31, 51; see figure 1 that 12 is between 31 and 51).
In regards to claim 5, Sterling discloses the invention as discussed above.
Sterling further discloses wherein the second side (anterior portion of 10) follows a shape of the first side (inner portion of 10) and extends parallel therewith along a length of the first component (10; see figure 1, 2, 21-25, that the inner portion of 10 follows the anterior portion of 
In regards to claim 6, Sterling discloses the invention as discussed above.
Sterling further discloses wherein a thickness separates the first (inner portion of 10) and second sides (anterior portion of 10; see figure 1, 2, 21-25, in reference to the thickness of 10) and is generally uniform along the length of the first component (10; see figure 1, 2, 21-25, that 10 is of generally a consistent thickness and is therefore considered to be generally uniform along the length of 10).
In regards to claim 7, Sterling discloses the invention as discussed above.
Sterling further discloses wherein the second component (72) extends at least along the concave portion (12; see [0088] in reference to 72,73,74 being of a shape that matches the inner width dimensions of the thigh engaging member 10 (specifically the inner dimensions of 11, 12, and 13), thus 72 extends at least along 12).
In regards to claim 9, Sterling discloses the invention as discussed above.
Sterling further discloses wherein the first component (10) includes a first segment (11; see [0075]; see figure 1) extending in a first direction (see figure 1) and a second segment (13; see [0075]; see figure 1) generally parallel with the first segment (11; see figure 1), a curved segment (12; see [0075]; see figure 1) extending between the first (11) and second segments (13) and generally perpendicular to the first direction (see figure 1) such that the second component (72) extends continuously along the first component (10) from the first (11) and second segments (13; see [0088] in reference to 72,73,74 being of a shape that matches the inner width dimensions of the thigh engaging member 10 (specifically 11, 12, and 13); thus, 72 is construed to be applied to and extend continuously along 11, 12, and 13).
In regards to claim 10, Sterling discloses the invention as discussed above.
Sterling further discloses wherein the first (11), second (13), and curved segments (12) extend continuously without interruption from an elongate single piece (see figure 1). 
In regards to claim 11, Sterling discloses the invention as discussed above.
Sterling further discloses wherein the first segment (11) defines a corner area (intersection of 11 and 12 adjacent 85 as seen in figure 2) at which the curved segment (12) extends away from the first segment (11; see figure 2). 
In regards to claim 14, Sterling discloses the invention as discussed above.
Sterling further discloses wherein the first component (10) forms at least one recess (hole of 31; see figure 2) along the second side (anterior portion of 10; see figure 2 that 31 is on the anterior portion of 10 and thus 10 forms a recess along the second side).
In regards to claim 15, Sterling discloses the invention as discussed above.
Sterling further discloses a padding layer (74; see [0088]; see figure 3; 74 adds a layer of material between 10 and the user and thus would provide at least some level of padding and is considered to be a padding layer; see also [0090] in reference to 74 being formed of knit fabrics, suede leather, synthetic suede, brushed cotton etc. which are considered padding materials) extending along the second component (72; see figure 3) within the concave cross section (see [0088]). 
In regards to claim 16, Sterling discloses the invention as discussed above.
Sterling further discloses wherein the second component (72) has a first side (upper portion of 72 comprising 73; see figure 3) adjacent the first side (inner portion of 10) of the first component (10; see [0088] in reference to 72 being applied to the inner portion of 10, thus the first side of 72 is construed to be adjacent the inner portion of 10).
In regards to claim 17, Sterling discloses the invention as discussed above.
Sterling further discloses a padding layer (74; see [0088]; see figure 3; 74 adds a layer of material between 10 and the user and thus would provide at least some level of padding and is considered to be a padding layer) extending along a second side (side of 72 comprising 74; see figure 3) of the second component (72; see figure 3). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sterling (US 2004/0054311 A1).
In regards to claim 2, Sterling discloses the invention as discussed above.
While Sterling discloses that the first component (10) may be made from metals (see [0092] in reference to thigh engaging member being made from metals), but does not disclose wherein the first component is constructed from a metal alloy. However, Sterling discloses that metal alloys may be used in other portions of the brace (see [0080] in reference to hinges of the device being formed of a metal alloy (steel being a metal alloy of iron with low amounts of carbon)). Therefore it would have been obvious to one of ordinary skill in the art to have formed the first component from a metal alloy in order to have provided an improved first component that would add the benefit of imparting sufficient rigidity to the device (see [0080]). Further, Applicant has not provided a criticality with respect to the use of a metal alloy to form the first component, and it has been held that material selection is a design choice that is obvious to one of ordinary skill in the art (see MPEP 2144.07).
Claims 8, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sterling (US 2004/0054311 A1) in view of Grim (US 5,554,104).
In regards to claim 8, Sterling discloses the invention as discussed above.
Sterling does not disclose wherein the second component is constructed from a resin-impregnated material including a reinforcement fiber selected from the group consisting of carbon, glass, and Kevlar®. 
However Grim teaches an analogous frame (frame of 8; see [Col 5 ln 41-47]; see figure 14) of an orthopedic device (8; see [Col 5 ln 41-47]; see figure 1) comprising a first component (10; see [Col 5 ln 41-47]; see figure 1) and a second component (18; see [Col 5 ln 48-60]; see figure 1) wherein the second component (18) is constructed from a resin-impregnated material including a reinforcement fiber selected from the group consisting of carbon, glass, and Kevlar® (see [Col 3 ln 30-40] in reference to each formable component including a matrix formed of fiberglass or Kevlar®; see [Col 5 ln 60-Col 6 ln 14] in reference to 18 being formed around the user’s thigh, thus 18 is construed to be a formable component including said matrix) for the purpose of providing sufficient structural support to the frame regulating the joint to which the device is applied (see [Col 9 ln 1-7]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second component as disclosed by Sterling by forming it from a structure comprising a reinforcement fiber selected from the group consisting of carbon, glass, and Kevlar® as taught by Grim in order to have provided an improved second component that would add the benefit of providing sufficient structural support to the frame regulating the joint to which the device is applied (see [Col 9 ln 1-7]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness of the second component as disclosed by Sterling by making the thickness of the second component larger than that of the first component as taught by Grim in order to have provided an improved second component that would add the benefit of acting as the primary support surface of the upper assembly (see [Col 8 ln 34-40]) and such an increased thickness would displace any excessive forces applied by the brace over a larger area thus increasing user’s comfort.
In regards to claim 19 Sterling discloses a multi-component frame (frame of 1; see [0075]; see figure 1) comprising: 
a first component (10; see [0075]; see figure 1) made from a rigid structural material (see [0092] in reference to thigh engaging member may be constructed of metals, metals being rigid), the first component (10) defining first (inner portion of 10; see [0075]; see figure 1) and second sides (anterior portion of 10; see figure 1), the first component (10) being constructed from a metal (see [0092] in reference to thigh engaging member being made from metals)
and second component (72; see [0088]; see figure 3) connected to a first side (see 112b interpretation above; inner portion of 10; see [0088] in reference to 72,73,74 being of a shape that matches the inner width dimensions of the thigh engaging member 10 and thus the inner portion of 10, therefore 72 is construed to be connected to inner portion of 10 via loop material 73) of end portion the first component (10; see [0088]; see figure 3) to at least overlap in part (see [0088] in reference to the attachment/overlap of 72 to inner portion of 10); 
wherein the first (10) and second components (72) form at least part of a length of the multi-component frame (frame of 1; 10 forms a part of the frame of 1, 72 is applied to the inner portion of 10, therefore 10 and 72 form at least in part a length of the frame of 1). 
While Sterling discloses that the first component (10) may be made from metals (see [0092] in reference to thigh engaging member being made from metals), but does not disclose wherein the first component is constructed from a metal alloy. However, Sterling discloses that metal alloys may be used in other portions of the brace (see [0080] in reference to hinges of the device being formed of a metal alloy (steel being a metal alloy of iron with low amounts of carbon)). Therefore it would have been obvious to one of ordinary skill in the art to have formed the first component from a metal alloy in order to have provided an improved first component that would add the benefit of imparting sufficient rigidity to the device (see [0080]). Further, Applicant has not provided a criticality with respect to the use of a metal alloy to form the first component, and it has been held that material selection is a design choice that is obvious to one of ordinary skill in the art (see MPEP 2144.07).
Sterling does not disclose the second component being constructed from a resin impregnated material including a reinforcement fiber selected from the group consisting of carbon, glass and Kevlar®.
However Grim teaches an analogous frame (frame of 8; see [Col 5 ln 41-47]; see figure 14) of an orthopedic device (8; see [Col 5 ln 41-47]; see figure 1) comprising a first component (10; see [Col 5 ln 41-47]; see figure 1) and a second component (18; see [Col 5 ln 48-60]; see figure 1) wherein the second component (18) is constructed from a resin-impregnated material including a reinforcement fiber selected from the group consisting of carbon, glass, and Kevlar® (see [Col 3 ln 30-40] in reference to each formable component including a matrix formed of fiberglass or Kevlar®; see [Col 5 ln 60-Col 6 ln 14] in reference to 18 being formed around the user’s thigh, thus 18 is construed to be a formable component including said matrix) for the purpose of providing sufficient structural support to the frame regulating the joint to which the device is applied (see [Col 9 ln 1-7]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second component as disclosed by Sterling by forming it from a structure comprising a reinforcement fiber selected from the group consisting of carbon, glass, and Kevlar® as taught by Grim in order to have provided an improved second component that would add the benefit of providing sufficient structural support to the frame regulating the joint to which the device is applied (see [Col 9 ln 1-7]).
In regards to claim 20, Sterling as now modified by Grim discloses the invention as discussed above. 
Sterling further discloses a padding (74; see [0088]; see figure 3; 74 adds a layer of material between 10 and the user and thus would provide at least some level of padding and is considered to be a padding layer) extending at least over coextensive and colinear peripheral edges of the first (10) and second components (72; see [0088] in reference to the thigh engaging member being a shape that matches the inner width dimensions, thus 74 would extend to or over an edge of the first component; see figure 3 that 74 extends over the peripheral edge of 72).  
Claim 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sterling (US 2004/0054311 A1) in view of Einarsson et al. (US 2010/0168627 A1) (hereinafter Einarsson).
In regards to claim 12, Sterling discloses the invention as discussed above. 
Sterling does not disclose wherein the first component defines an opening through which a surface of the second component is exposed. 
However, Einarsson teaches an analogous frame (100; see [0078]; see figure 12-16) comprising an analogous first component (104; see [0076]; see figure 12) and an analogous second component (132; see [0077]; see figure 12) wherein the first component (104) defines an opening (134; see [0083]; see figure 14) through which a surface of the second component (132) is exposed (see figure 14) for the purpose of providing a transfer of air through the first component and greatly reduces the heat that may arise between the brace and a wearer's skin (see [0083]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first component as disclosed by Sterling by including the opening as taught by Einarsson in order to have provided an improved first component that would add the benefit of providing a transfer of air through the first component and greatly reduces the heat that may arise between the brace and a wearer's skin (see [0083]).
In regards to claim 13, Sterling as now modified by Einarsson discloses the invention as discussed above.
Sterling as now modified by Einarsson further discloses wherein the opening (134 of Einarsson) has a tapering section at an end portion thereof (see annotated figure 14 below). 

    PNG
    media_image1.png
    268
    313
    media_image1.png
    Greyscale

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sterling (US 2004/0054311 A1) in view of Hoffmeier et al. (US 2005/0240135 A1) (hereinafter Hoffmeier)
In regards to 18, Sterling discloses the invention as discussed above.
Sterling does not disclose wherein the first component has a thickness less than a thickness of the second component. 
However, Hoffmeier teaches an analogous first component (38; see [0028]; see figure 1 and 4) and an analogous second component (42; see [0029]; see figure 1 and 4) wherein the first component (38) has a thickness less than a thickness of the second component (42; see figure 4 that 42 is of a greater thickness than that of 38) for the purpose of providing a comfortable interface between the first component and the wearer’s leg (see [0029]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness of the second component as disclosed by Sterling by making it with a thickness greater than that of the first component as taught by Hoffmeier in order to have provided an improved second component that would add the benefit of providing a comfortable interface between the first component and the wearer’s leg (see [0029]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Seligman (US 2016/0051389 A1) discloses a frame (frame of 10; see [0035]; see figure 1) for an orthopedic device (10; see [0035]; see figure 1) comprising a first component (23; see [0041]; see figure 2a) and a second component (60; see [0042]; see figure 2b).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A MILLER/            Examiner, Art Unit 3786                                                                                                                                                                                            



/ERIN DEERY/            Primary Examiner, Art Unit 3754